Exhibit September 29, Vivakor Announces Former General Electric Healthcare Division Executive Joins Its Board of Directors CORALVILLE, Iowa(BUSINESS WIRE)Vivakor, Inc. (OTCBB: VIVK) today announced that John Gryga, former executive with General Electric’s Healthcare division and former Director of Operations for RadNet, has joined Vivakor’s Board of Directors. At RadNet, Mr. Gryga was responsible for growing annual revenues from $20 million to over $150 million. Mr. Gryga will steer Vivakor in the commercialization of several of its Electro-Optic devices including its VivaSlices MRI image improvement software and its VivaSight vision-screening digital photo-refractor (“DPR”) product, and other medical devices in development at Vivakor. “John brings a tremendous wealth of experience, contacts and specific commercialization initiatives to the table. All of us at Vivakor welcome John and are excited about the opportunities his presence on the Board will bring the Company,” said Vivakor’s Chairman, Matt Nicosia. In this capacity, Mr. Gryga will utilize his experience in commercialization of medical devices to assist in the commercialization of Vivakor’s proprietary MRI technology, VivaSlices. This technology is a software upgrade that allows MRI units to achieve higher resolution by using a patented technology. Additionally, VivaSlices may be useful in analyzing blood flow characteristics in patients with hypertension or stroke. The estimated market potential for the VivaSlices technology may be more than $300.0 million annually. Mr. Gryga will also play an advisory role in the commercialization of Vivakor’s VivaSight technology, which is expected to modernize screening of children for ocular disorders. Vivakor was recently awarded a grant from National Institutes of Health-National Eye Institute through the Small Business Innovation Research Awards for development of VivaSight DPR which is in the final stages of a clinical validation study being conducted at the University of Iowa. Vivakor believes that the DPR eye screening market potential will be $50.0 million per year and expects a commercial launch of the product in the second quarter of About
